ORDER
The Disciplinary Review Board having filed with the Court its decision in DRB 15-296, concluding that ROBIN L. FRENCH of JERSEY CITY, who was admitted to the bar of this State in 1991, and whose license to practice law in New Jersey was administratively revoked pursuant to Rule l:28-2(c), effective September 26, 2005, should be reprimanded for violating RPC 5.5(a)(unauthorized practice of law);
And the Disciplinary Review Board having further concluded that respondent should be barred from applying for admission pro hac vice in New Jersey until the further Order of the Court;
And good cause appearing;
It is ORDERED that ROBIN L. FRENCH is hereby reprimanded; and it is further
ORDERED that ROBIN L. FRENCH shall not appear pro hac vice in any matters in New Jersey until the further Order of the Court; and it is further
ORDERED that the entire record of this matter be made a permanent part of respondent’s file as an attorney at law of this State; and it is further
ORDERED that respondent reimburse the Disciplinary Oversight Committee for appropriate administrative costs and actual expenses incurred in the prosecution of this matter, as provided in Rule 1:20-17.